DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 05/13/2021. Claims 1-16 are pending and examined below. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method for calculating blood oxygen saturation, comprising: defining an extreme value point of a non-red light signal as an extreme value point of a red light signal; and calculating the blood oxygen saturation according to the extreme value point of the red light signal.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of defining an extreme value point of a non-red light signal as an extreme value point of a red light signal is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician. 
The step of calculating the blood oxygen saturation according to the extreme value point of the red light signal is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
Additionally the judicial exception is not integrated into a practical application because there are no additional elements.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as no additional elements are claimed.
	Dependent claims 2-10 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea.

Further regarding claim 14, the claim has the same limitations as claim 1 with the addition of an optical sensor and processor to gather sensor information which is insignificant extra solution activity (mere data gathering). Additionally the judicial exception is not integrated into a practical application because the additional element of a processor and memory for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic oxygen saturation sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a processor and memory and generic oxygen saturation sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic oxygen saturation sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 15-16 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claim 11, the claim is rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer program. A program, per se, is not an apparatus, method, composition, or process of making and thus does not fall into a category of invention that is patentable.
Dependent claims 12-13 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140316287 A1 (hereinafter referred to as “Watson”).
Regarding claim 1, Watson, a PPG sensor, teaches a method for calculating blood oxygen saturation (paragraphs [0034], [0050], [0068], [0109], [0111]), comprising:
defining an extreme value point of a non-red light signal as an extreme value point of a red light signal (paragraphs [0054]-[0059], [0070], [0090]); and
calculating the blood oxygen saturation according to the extreme value point of the red light signal (paragraphs [0034], [0050], [0068], [0109], [0111).
Regarding claim 2, Watson teaches further comprising:
filtering the red light signal to eliminate outliers of the red light signal (paragraph [0047]).
Regarding claim 10, Watson teaches wherein the red light signal and the non-red light signal are photoplethysmography (PPG) signals (paragraph [0034]).
Regarding claim 11, Watson teaches a computer programing product (paragraphs [0116]-[0119]), suitable for being loaded by an electronic device with a processor and executing a method for calculating blood oxygen saturation (paragraphs [0034], [0050], [0068], [0109], [0111]), comprising:
a crest-to-trough alignment instruction, enabling the processor to define the extreme value point of a non-red light signal as the extreme value point of a red light signal (paragraphs [0054]-[0059], [0070], [0090]); and
a calculation instruction, enabling the processor to calculate the blood oxygen saturation according to the extreme value point of the red light signal (paragraphs [0034], [0050], [0068], [0109], [0111]).
Regarding claim 12, Watson teaches further comprising:
a filtering instruction, enabling the processor to filter the red light signal to eliminate outliers of the red light signal (paragraph [0047]).
Regarding claim 14, Watson teaches an electronic device (abstract), comprising:
a light emitting unit, configured to emit a red light signal and a non-red light signal to a skin (516; paragraphs [0107]-[0108]; Figure 13);
a light sensor, configured to receive the red light signal and the non-red light signal reflected from the skin (516; paragraphs [0107]-[0108]; Figure 13); and
a processor (paragraphs [0043]-[0044]), configured to execute comprising:
defining the extreme value point of the non-red light signal as the extreme value point of a red light signal (paragraphs [0054]-[0059], [0070], [0090]); and
calculating the blood oxygen saturation according to the extreme value point of the red light signal (paragraphs [0034], [0050], [0068], [0109], [0111]).
Regarding claim 15, Watson teaches wherein the processor is configured to execute further comprising:
filtering the red light signal to eliminate outliers of the red light signal (paragraph [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson as applied to claim 1 above, and further in view of US 20190000399 A1 (hereinafter referred to as “Quinn”).
Regarding claim 9, Watson does not explicitly teach wherein:
a time point when a wave crest of the non-red light signal occurs is a time point when a wave crest of a green light signal occurs; a time point when a wave trough of the non-red light signal occurs is a time point when a wave trough of an infrared light signal occurs; wherein the green light signal has dicrotic pulse, and the red light signal and the infrared light signal do not have dicrotic pulse.
However, Quinn teaches wherein:
a time point when a wave crest of the non-red light signal occurs is a time point when a wave crest of a green light signal occurs (paragraphs [0046]-[0051]);
a time point when a wave trough of the non-red light signal occurs is a time point when a wave trough of an infrared light signal occurs (paragraphs [0046]-[0051]);
wherein the green light signal has dicrotic pulse, and the red light signal and the infrared light signal do not have dicrotic pulse (paragraphs [0046]-[0051]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Watson, to use a green light signal, as taught by Quinn, because doing so helps to identify pulsatile and non pulsatile periods within the PPG signal (paragraphs [0046]-[0051]; as taught by Quinn).

Conclusion
	Claims 3, 13, and 16, and claims dependent thereof, are rejected under 35 USC 101, but contain limitations not found in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792